Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 and 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 9, 12-13, 18-19, 25, and 31-41 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for performing low-density parity check (LDPC) encoding on a data sequence to be transmitted.
The prior art of record (in particular Kim et al. (US 20190229751) and Hafeez et al. (US 20080282125)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: obtaining an LDPC codeword sequence by performing LDPC encoding on an information packet bit sequence; determining a size of a one-dimensional finite-length circular buffer according to the LDPC codeword sequence; selecting a redundancy version value from a plurality of predetermined redundancy version values; determining a starting position for reading a bit sequence to be transmitted in the one dimensional finite-length circular buffer according to the selected redundancy version value, a lifting size, and a length of the information packet bit sequence; forming the bit sequence to be transmitted by sequentially reading data bits with a specific length from the starting position; and sending the bit sequence to be transmitted. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 08/24/2021.
The same reasoning applies to independent claims 31 and 40 mutatis mutandis.  Accordingly, claims 1-3, 9, 12-13, 18-19, 25, and 31-41 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soriaga et al. (US 20180234114), “LOW DENSITY PARITY CHECK (LDPC) CIRCULAR BUFFER RATE MATCHING.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413